DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 11-16, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicant’s submission of prior art, Sheng et al., US Patent Application Publication 2018/0324022 (hereinafter Sheng).
Regarding claims 1 and 11, Sheng discloses a wireless communication method, comprising: performing, by a terminal device, measurement on at least one synchronization signal 5 block of a plurality of synchronization signal blocks transmitted in a first cell; determining, by the terminal device, a signal quality corresponding to the first cell according to a measurement result; and reporting, by the terminal device, information indicating the signal quality corresponding to the first cell according to the first cell and the signal quality corresponding to the first cell [paragraph 0061].
Regarding claims 2 and 12, Sheng discloses wherein each of the plurality of synchronization signal blocks occupies a different frequency domain resource, respectively [paragraph 0090].
Regarding claims 3 and 13, Sheng discloses wherein the first cell comprises at least one of: a current serving cell of the terminal device and a neighbor cell of the terminal device [paragraph 0058].
Regarding claims 4 and 14, Sheng discloses receiving, by the terminal device, indication information transmitted by a network device, wherein the indication information is configured to indicate the at least one synchronization signal block to be measured [paragraph 0064].
Regarding claims 5 and 15, Sheng discloses wherein the first cell is a current serving cell of the terminal device, and the at least one synchronization signal block is a synchronization signal block for the terminal device to perform synchronization [paragraph 0058].
Regarding claims 6 and 16, Sheng discloses wherein the at least one synchronization signal block is all synchronization signal blocks in the first cell, all synchronization signal blocks within an operating bandwidth of the terminal device, or all synchronization signal blocks in a set of configured synchronization signal blocks [paragraph 0064].
Regarding claims 8 and 18, Sheng discloses performing an operation corresponding to a first trigger condition when the signal quality corresponding to the first cell satisfies the first trigger condition [paragraph 0098].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9, and 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,959,140. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in the patented claims and are therefore an obvious variant thereof.  Specifically, instant independent claims 1 an 11 are taught in patented claims 1 and 7, respectively, but are broader as they omit the last three claim limitations of the patent.  Instant dependent claims 2 and 12 are taught in patented claims 2 and 8, respectively.  Instant dependent claims 3 and 13 are taught in patented claims 1 and 7, respectively.  Instant dependent claims 4 and 14 are taught in patented claims 1 and 7, respectively.  Instant dependent claims 5 and 15 are taught in patented claims 3 and 9, respectively.  Instant dependent claims 6 and 16 are taught in patented claims 1 and 7, respectively.  Instant dependent claims 7 and 17 are taught in patented claims 6 and 12, respectively.  Instant dependent claims 8 and 18 are taught in patented claims 4 and 10, respectively.  Instant dependent claims 9 and 19 are taught in patented claims 5 and 11, respectively.  

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Lindoff, US Patent Application Publication Number 2011/0103350, discloses handover measurement in a mobile communications system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
May 31, 2022

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644